FILED
                            NOT FOR PUBLICATION                               AUG 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50583

               Plaintiff - Appellee,             D.C. No. 3:10-cr-01576-LAB

  v.
                                                 MEMORANDUM *
JULIO CESAR SANCHEZ-
VALENZUELA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                             Submitted August 2, 2011 **

Before:        RYMER, IKUTA, and N.R. SMITH, Circuit Judges.

       Julio Cesar Sanchez-Valenzuela appeals from the 75-month sentence

imposed following his guilty-plea convictions for attempted entry after deportation

and fraud and misuse of an identity document to gain entry, in violation of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. §§ 1326 & 1546(a). We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

      Sanchez-Valenzuela contends that the district court failed to give an

adequate explanation for the sentence it imposed and thereby committed

procedural error. We review for plain error because Sanchez-Valenzuela did not

object to the district court’s alleged failure to sufficiently explain the sentence

imposed. See United States v. Sylvester Norman Knows His Gun, 438 F.3d. 913,

918 (9th Cir. 2006). The district court’s explanation was sufficient. See Rita v.

United States, 551 U.S. 328, 356-58 (2007). Accordingly, there was no error, let

alone plain error. See United States v. Ameline, 409 F.3d 1073, 1078 (9th Cir.

2005) (en banc).

      Sanchez-Valenzuela also contends that his sentence is substantively

unreasonable because the district court refused to reduce his sentence further

despite the fact that his prior conviction that added 16 levels to his Guidelines

calculation was twelve years old. In light of the totality of the circumstances,

including the district court’s concerns about Sanchez-Valenzuela’s “rather

continual criminality” and the short timeframe between his release from prison and

the instant offense, the nine month below-Guidelines sentence is not substantively




                                            2                                     10-50583
unreasonable. See Gall v. United States, 552 U.S. 38, 51 (2007); United States v

Carty, 520 F.3d 984, 994-95 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                         3                                  10-50583